                 Case 2:19-cv-00682-RSM Document 35 Filed 08/28/19 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          August 28, 2019


       No.:                19-35732
       D.C. No.:           2:19-cv-00682-RSM
       Short Title:        Heather Winslow Barr v. Joseph Pigott, Jr.


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case 2:19-cv-00682-RSM Document 35 Filed 08/28/19 Page 2 of 3




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE NINTH CIRCUIT
                                                                  AUG 28 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 HEATHER WINSLOW BARR,                        No. 19-35732

              Petitioner - Appellee,
                                              D.C. No. 2:19-cv-00682-RSM
   v.                                         U.S. District Court for Western
                                              Washington, Seattle
 JOSEPH STANLEY PIGOTT, Jr.,
                                              TIME SCHEDULE ORDER
              Respondent - Appellant.



The parties shall meet the following time schedule.

Fri., October 25, 2019       Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Mon., November 25, 2019 Appellee's answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.
Case 2:19-cv-00682-RSM Document 35 Filed 08/28/19 Page 3 of 3

                                  FOR THE COURT:

                                  MOLLY C. DWYER
                                  CLERK OF COURT

                                  By: Ruben Talavera
                                  Deputy Clerk
                                  Ninth Circuit Rule 27-7
